Citation Nr: 1703192	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2016, the Board sought a Veterans Health Administration (VHA) expert opinion in connection with this claim.  It received the requested opinion in October 2016.


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was at least as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss, which he asserts was caused by in-service exposure to noise, without hearing protection, during his duties as a diesel mechanic in a ship's engine room.  He has specifically described those duties as involving working in the engine room for 8 to 16 hours per day, 5 to 6 days per week, for approximately 2 years.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.

At the outset, the Board notes that VA has conceded the Veteran's in-service acoustic trauma based on his service as an Engineman in the Navy.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, paragraph 4(e).  Additionally, the evidence of record establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether that current disability is related to service.  The Board finds that it is.

Two medical opinions addressing the question of a nexus between the Veteran's current bilateral hearing loss and service are of record.  Specifically, in January 2011, a VA audiologist confirmed that the Veteran had bilateral hearing loss for VA purposes, noted that he described tinnitus that began in service, stated that tinnitus was "highly correlated with acoustic trauma and hearing loss," but concluded that she could not resolve the issue of whether the Veteran's hearing loss was related to service without resorting to speculation.  She explained that whisper tests-which the Board notes were the only tests the Veteran was afforded during or shortly after his period of active duty service-do not indicate all hearing loss, especially high frequency hearing loss, and that the Veteran's hearing sensitivity at the time of discharge was unknown.  She also noted that the Veteran reported post-service noise exposure, which further complicated the issue.  

In October 2016, in response to the Board's request for a VHA opinion, an otolaryngologist opined that the Veteran's current bilateral hearing loss was more likely than not a delayed response to his in-service noise exposure.  He explained that, given the documented working conditions in the ship's engine room, the Veteran was subjected, without hearing protection, to noise duration and levels that exceeded safety norms.  He went on to explain that those conditions would have caused damage to the outer hair cells of the Veteran's cochlea, with resultant hearing loss.  The otolaryngologist stated that tinnitus and hearing loss were both causally related to noise exposure, that it was well established that prolonged intense noise exposure results in high frequency sensorineural hearing loss, and that whisper testing could not detect the necessary frequencies to determine if hearing loss was present.  He further stated that the article the Veteran had submitted, and many other articles, provided evidence that the effects of acoustic trauma might not be identified objectively for several years, as a significant hearing loss might not be noticed by an individual during that period.

Given the speculative nature of the 2011 opinion, the Board finds the 2016 opinion more probative.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  The 2011 VA audiologist essentially asserted that she could not provide an opinion regarding the cause of the Veteran's hearing loss due to the lack of information regarding his in-service hearing acuity.  As already noted, however, service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley, 5 Vet. App. 155.  The otolaryngologist, in contrast, concluded that the Veteran's bilateral hearing loss was at least as likely as not causally related to his in-service noise exposure in spite of the lack of documentation of in-service hearing loss, and provided a reasoned analysis in support of that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In finding the 2016 opinion more probative, the Board acknowledges that the 2011 VA audiologist pointed to the Veteran's post-service occupational and recreational noise exposure as a complicating factor in this case and that the otolaryngologist did not explicitly address that concern.  However, he did specifically cite the Veteran's lack of hearing protection during service as a factor in the timing of the damage he asserted the Veteran's cochlear hair cells sustained, and the Veteran has credibly reported that he wore hearing protection as required by his employer, and most of the time when shooting a rifle recreationally, following service.  In any event, resolving any existing doubt raised by his post-service noise exposure in the Veteran's favor, the Board finds that the evidence regarding whether his current bilateral hearing loss is related to service is still at least in equipoise.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


